NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      _____________

                                       No. 21-2270
                                      _____________

                            UNITED STATES OF AMERICA


                                             v.

                                      JAMES BELL,
                                            Appellant
                                      _____________


                 On Appeal from the United States District Court for the
                           Middle District of Pennsylvania
                            (D.C. No. 3-20-cr-00166-001)
                      District Judge: Hon. Malachy E. Mannion
                                   _____________

          Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on June 22, 2022

                Before: McKEE, RESTREPO, and BIBAS, Circuit Judges

                             (Opinion filed: August 3, 2022)


                                        _________

                                        OPINION1
                                        _________



1
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
RESTREPO, Circuit Judge.

       Appellant James Bell appeals his conviction and sentence. Bell entered into a plea

agreement with the government and was sentenced to 240 months in prison. Bell’s

appointed appellate counsel filed an Anders2 brief and requested leave to withdraw. For

the reasons that follow, we will grant counsel’s motion to withdraw and affirm the district

court’s conviction and judgment of sentence.

                                             I.3

       In April 2018, 23-year-old Jordan Scalia died after a drug overdose containing a

deadly cocktail of heroin, fentanyl, acetyl fentanyl and 4-ANPP. Scalia’s young life ended

as a direct result of the drugs distributed by Appellant James Bell. Two years later, a

federal grand jury indicted Bell on charges of conspiracy to distribute controlled substances

resulting in death4 and distribution of controlled substances resulting in death.5

       Bell faced a mandatory minimum sentence of 20 years and a maximum sentence of

life imprisonment due to a previous state drug conviction.6 To avoid a potential life

sentence, Bell entered into a plea agreement with the government. As a part of that

agreement, he jointly recommended the mandatory minimum sentence of 240 months, or

20 years, imprisonment.



2
  Anders v. California, 386 U.S. 738 (1967).
3
  As we write for the benefit of the parties, who are familiar with the background of this
case, we set out only the facts and procedural history necessary for the discussion that
follows.
4
  21 U.S.C. § 846.
5
  Id. § 841(a)(1).
6
  See 21 U.S.C. § 841(b)(1)(C).
                                              2
       Bell now appeals his sentence and underlying conviction. Appointed appellate

counsel, Frederick W. Ulrich, has filed an Anders brief and a motion to withdraw as

counsel, which the government supports. Bell filed a pro se informal brief in opposition

arguing: (1) his plea was involuntary and (2) there was insufficient evidence to support a

conviction for conspiracy.

                                                  II.7
       A. Motion to Withdraw

       Under Anders, appointed appellate counsel can request permission to withdraw as

counsel if, following a “conscientious examination of [the record],” he or she determines

that appellant’s case is “wholly frivolous,” and there is nothing “in the record that might

arguably support the appeal.” 386 U.S. at 744; United States v. Youla, 241 F.3d 296, 299

(3d Cir. 2001). We must determine whether counsel “thoroughly examined the record in

search of appealable issues,” id. at 300, and ensured that the record is free of anything that

“might arguably support the appeal.” Anders, 386 U.S. at 744.

       When counsel submits an Anders brief, this Court must engage in a two-step

analysis to determine “(1) whether counsel adequately fulfilled the rule’s requirements;

and (2) whether an independent review of the record presents any nonfrivolous issues.”

Youla, 241 F.3d at 300; see also McCoy v. Ct. of Appeals of Wis., Dist. 1, 486 U.S. 429,

438 n.10 (1988) (stating that an issue is frivolous if it “lacks any basis in law or fact”).


7
  The district court had jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction under 28 U.S.C. § 1291. We exercise plenary review in determining whether
there are any nonfrivolous issues for appeal. Simon v. Gov’t of V.I., 679 F.3d 109, 114
(3d Cir. 2012).

                                              3
Third Circuit Local Appellate Rule (“LAR”) 109.2 requires appellant’s counsel to serve

the brief to both the government and the appellant. The government must file a response

brief, and the appellant may file a pro se response brief which can be informal. Youla, 241

F.3d at 300. If this Court reviews all briefs and “the [appellate] panel agrees that the appeal

is without merit, it will grant counsel’s Anders motion, and dispose of the appeal without

appointing new counsel.” LAR 109.2(a).

       Here, a review of the record shows that appellate counsel has satisfied the

requirements of both LAR 109.2 and Anders. Appellate counsel’s review has not revealed

any non-frivolous basis upon which Bell can appeal. We agree and will therefore grant

counsel’s motion to withdraw.

       B. Voluntariness of Bell’s Guilty Plea

       Bell entered a knowing and voluntary guilty plea. His plea is valid under the

Constitution and Federal Rule of Criminal Procedure 11, and it met the standards for a

knowing and voluntary plea established in Boykin v. Alabama, 395 U.S. 238

(1969). See United States v. Schweitzer, 454 F.3d 197, 202–03 (3d Cir. 2006).8 The

district court placed Bell under oath and questioned him to confirm he was satisfied with



8
  Our Court in Schweitzer clearly explained the requirements of a guilty plea associated
with Federal Rule of Criminal Procedure 11(b). The district court must provide certain
admonitions and warnings: the waiver of certain constitutional rights by virtue of a guilty
plea; the “maximum possible penalty” to which the defendant is exposed; the court’s
obligation to apply the Sentencing Guidelines and the discretion to depart from said
Guidelines; and “the terms of any plea-agreement provision waiving the right to appeal or
to collaterally attack the sentence.” The court must ensure that the defendant understands
these provisions and still wishes to enter a guilty plea on his or her own volition. 454 F.3d
at 202–03 (quoting Fed. R. Crim. P. 11(b)).
                                              4
counsel. The court also confirmed Bell’s competence, ensured that he understood the

charges against him, and reviewed his constitutional rights. The district court found there

was a factual basis for Bell’s guilty plea and thoroughly addressed the maximum penalties,

statutory mandatory minimum, and the applicable Sentencing Guidelines. Because Bell

made a knowingly and voluntarily guilty plea, with an understanding of his rights and the

consequences of his plea, there is no issue of arguable merit concerning the plea’s validity

or voluntariness.

       C. Bell’s Challenge to the Conspiracy

       Despite his knowing and voluntary plea, Bell challenges the underlying conviction.

In his pro se informal brief, Bell argues “there is insufficient evidence supporting the

conspiracy.” Appellant’s Pro Se Br. at 4. While it is true that “[l]egal innocence alone can

support withdrawal of a guilty plea,” Bell made no attempts to withdrawal his guilty plea.

United States v. James, 928 F.3d 247, 253 (3d Cir. 2019). As his counsel correctly points

out, “if Mr. Bell wished to challenge the adequacy of the government’s proof, he should

have moved to withdraw his plea.” Anders Br. at 18.

       During the plea colloquy, Bell did question the facts supporting this plea with

respect to the conspiracy. However, the district court gave Bell time to consult with

counsel as well as the opportunity to ask questions of the Court. After the government

proffered evidence in support of the conspiracy, the Court gave Bell another opportunity

to accept or reject the facts in support of a conspiracy.




                                              5
         THE COURT: Were you possessing to inten[d] to distribute and distributing
         controlled substances, in this case heroin [and] fentanyl to Ms. Herzig
         knowing that she was going to redistribute that in some way[?]

         THE DEFENDANT: Yes, Your Honor.

App. 50. Bell proceeded to plead guilty to Count One of the Indictment, charging him with

conspiracy to distribute controlled substances resulting in death.9 Given his knowing and

voluntary plea, his challenge to the underlying conviction is meritless.

         D. Legality of Bell’s Sentence

         Bell argues that the district court erred in imposing the mandatory minimum 20-

year sentence. Under 18 U.S.C. § 3742(a), a defendant may seek appellate review of a

final sentence if the court’s sentence was “imposed in violation of [the] law.” The

legality of a sentence also must be based on a set of reasonableness factors. 18 U.S.C. §

3553(a). This Court reviews the substantive reasonableness of a sentence for abuse of

discretion. See United States v. Woronowicz, 744 F.3d 848, 851 (3d Cir. 2014).

A sentencing court abuses its discretion only if “no reasonable sentencing court would

have imposed the same sentence on that particular defendant for the reasons the

[sentencing] court provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).

“As long as a sentence falls within the broad range of possible sentences that can be

considered reasonable in light of the [18 U.S.C.] § 3553(a) factors, we must

affirm.” United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008). Sentences that fall

within the applicable Guidelines range are entitled to a presumption of reasonableness.



9
    21 U.S.C. § 846.
                                             6
United States v. Handerhan, 739 F.3d 114, 119–20 (3d Cir. 2014). Where there are no

objections to the procedural reasonableness of the sentence during the sentencing

proceedings, our review is limited to plain error. See United States v. Flores-Mejia, 759

F.3d 253, 255 (3d Cir. 2014) (holding that “when a party wishes to take an appeal based

on a procedural error at sentencing . . . that party must object to the procedural error

complained of after sentence is imposed in order to avoid plain error review on appeal”).

       At sentencing, Bell made no objections to the procedural reasonableness. With

respect to the substantive reasonableness, the district court conducted a thorough § 3553(a)

analysis. The district court addressed the nature and circumstances of the offense, as well

as Bell’s background and character, noting that his history and characteristics did not favor

him at sentencing. Despite acknowledging that “the offense doesn’t get much worse than

this,” the district court sentenced Bell to the mandatory minimum after properly weighing

the relevant sentencing factors. App. 59.

       Nothing in the record supports a challenge to Bell’s sentence, and we therefore

affirm the district court’s reasonable 240-month sentence.

                                             III.

       For the foregoing reasons, we will grant counsel’s motion to withdraw and affirm

Bell’s judgment of conviction and sentence.




                                              7